DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/28/2022 is acknowledged. Claims 1, 4-8, 10-20, 24-21, 34, 37, 39 and 41-42 remain pending and are the claims addressed below. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 09/27/2021 Office action are withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 10-12, 14-18, 27-29, 34, 37, 39, and 41-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHELTON et al. (US 2019/0256783; of record).
As to claim 1: SHELTON discloses a method for recycling waste shingles comprising the steps of: adding an asphalt shingle to a chemical solution (P0002, P0004, P0022); and reacting said asphalt shingle in said chemical solution (Solid liquid separator 0104, P0242, chemical separator embodiment). 
SHELTON also discloses the method for separating bitumen-containing materials being a continuous process (P0050; Fig. 3); and while the separated components in SHELTON are obtained at different points in time, the process/method of separating the asphalt shingle into three components occurs simultaneously/continuously. Therefore, SHELTON reads on the claimed simultaneously separating said asphalt shingle into three components comprising a separated fiberglass (solid rich stream 0174, P0228, P0138, P0139, P0300, Fig. 3), separated asphalt shingle granules (solid rich stream 0174, P0228, P0138, P0139, P0300, Fig. 3), and separated asphalt shingle oil (crude oil a maltene, P0347-P0350); collecting said separated asphalt shingle granules after said step of simultaneously separating said asphalt shingle into three components (P0228, P0138, P0139, P0300, Fig. 3); collecting said separated fiberglass after said step of simultaneously separating said asphalt shingle into three components (P0228, P0138, P0139, P0300, Fig. 3); collecting said separated asphalt shingle oil after said step of simultaneously separating said asphalt shingle into three components (P0099, separation of maltenes); and providing oil free recyclable fiberglass (P0092, P0300 separate streams for each product), oil free recyclable sand from said asphalt shingle granules (P0092, P0300 separate streams for each product), and recyclable oil (P0092, P0300 separate streams for each product).
As to claim 4:  SHELTON remains as applied above. SHELTON further discloses the claimed wherein said method does not heat said asphalt shingle or said chemical solution (Fig. 1, heating step is optional, Fig. 10a, which would include no heat).
As to claim 5: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said separated asphalt shingle granules comprises sand, staples and trash (P0307 streams include sand staples and nails which the examiner is considering a trash).
As to claim 6: SHELTON remains as applied above. SHELTON further discloses the claimed further comprising removing said staples and trash from said sand to provide said oil free recyclable sand (P0307 sand is separated into its own stream).
As to claim 10: SHELTON remains as applied above. SHELTON further discloses the claimed further comprising the step of inputting said asphalt shingle into a screened tubular rotating equipment which is at least partially immersed in a tank of said chemical solution (Fig. 4, dissolution vessel 102, cage 0414 is the screen, P0128 vessel is a tank to contain a solvent).
As to claim 11: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said screened tubular rotating equipment comprises a screened tubular rotating sieve type trommel (Fig. 12).
As to claim 12: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said screened tubular rotating equipment comprises an angled screened tubular rotating equipment (shown angled in Fig. 6).
As to claim 14: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said step of inputting said asphalt shingle into said screened tubular rotating equipment comprises the step of inputting said asphalt shingle through a conveyor belt and hopper into said screened tubular rotating equipment (Fig. 6 conveyor 0602, hopper 0606).
As to claim 15: SHELTON remains as applied above. SHELTON further discloses the claimed further comprising the step of moving said asphalt shingle through said screened tubular rotating equipment to a fiberglass output (goes from feed hopper 0606, P0122, to discharge hopper 0604, P0123, to output streams which include a fiberglass output, P0228).
As to claim 16: SHELTON remains as applied above. SHELTON further discloses the claimed further comprising the step of providing rotating mechanical agitation to said asphalt shingle (P0063 cage optionally rotates, which would be a form of mechanical agitation).
As to claim 17: SHELTON remains as applied above. SHELTON further discloses the claimed further comprising mixing said asphalt shingle with said chemical solution in said tank (P0133, step of dissolving bitumen materials in the tank which would require mixing with the solvent solution).
As to claim 18: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said separated fiberglass exits said fiberglass output and wherein said separated fiberglass comprises no sand (P0307, separate fiberglass and sand product streams).
As to claim 27: SHELTON remains as applied above. SHELTON further discloses the claimed further comprising allowing said separated asphalt shingle granules to fall to a bottom of said tank through said screened tubular rotating equipment (P0008, screen allows smaller solids i.e. separated shingle granules to fall through the cage/screen).
As to claim 28: SHELTON remains as applied above. SHELTON further discloses the claimed further comprising the step of removing said separated asphalt shingle granules from said tank (P0138-P0139, separated solids are removed from the tank, separated in P0228).
As to claim 29: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said step of removing said separated asphalt shingle granules from said tank comprises the step of removing said separated asphalt shingle granules from said tank with a grain auger (P0179, auger removes material from solids discharge outlet, P0412).
As to claim 34: SHELTON remains as applied above. SHELTON further discloses the claimed further comprising the step of extracting staples from said separated asphalt shingle granules with a magnet (magnetic separator, P0235, P0238, staples a known part of the shingles in P0307).
As to claim 37: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said step of reacting said asphalt shingle in said chemical solution comprising the step of liquifying said asphalt shingle in said screened tubular rotating equipment so that said separated asphalt shingle oil is collected in said tank (dissolution vessel 102, P0068, Fig. 1, maltenes include the shingle oil, P0347, liquids collected in the tank, P0013).
As to claim 39: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said recyclable oil comprises crude oil (P0347 listed as a maltene, P0246, has its own product stream).
As to claim 41: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said chemical solution comprise at least one petroleum chemical (P0355, gasoline).
As to claim 42: SHELTON remains as applied above. SHELTON further discloses the claimed wherein said chemical solution comprise alicyclic solvents and aliphatic solvents (P0355, cyclohexane pentane listed in applicant’s examples of these types of solvents).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON et al. (US 2019/0256783; of record) in view of YOUNT (US 2003/0047193; of record). SHELTON teaches the subject matter of claim 1 above under 35 USC 102. 
As to claim 7: SHELTON remains as applied above. Shelton fails disclose the claimed step of washing said separated fiberglass to provide said oil free recyclable fiberglass. However, in the same field of endeavor, fiberglass recycling, YOUNT teaches washing waste fiberglass to clean it for re-use (Fig. 1, Washer machine 6, P0002, P0014). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as taught by SHELTON to further comprise a washing step as taught by YOUNT. YOUNT recognizes doing so to be advantageous in order to reduce landfill waste in a cost-effective manner (P0002). 
As to claim 8: SHELTON and YOUNT remain as applied above. SHELTON, modified by YOUNT, further read on the claimed wherein said step of washing said separated fiberglass comprises the step of washing said fiberglass with water (P0020, water 50 removes any leftover residue).
Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON et al. (US 2019/0256783; of record) in view of COFFEY et al. (US 2003/0132842; of record). SHELTON teaches the subject matter of claim 12 and claim 15 above under 35 USC 102. 
As to claim 13: SHELTON remains as applied above. SHELTON fails to disclose the claimed wherein said angled screened tubular rotating equipment is at a lower elevation for a shingle input and at a higher elevation for a fiberglass output, teaching tilting up for input and down for output (Figs. 6 and 7). However, in the same field of endeavor, asphalt recycling, COFFEY teaches a lower shingle input and higher fiberglass output (Figs. 1 and 2, P0020, apparatus 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of SHELTON with the lower shingle input and higher fiberglass output taught by COFFEY. COFFEY recognizes doing so to be beneficial to elevate the fiberglass output so that the fiberglass output can be dropped it into a suitable container or hauling vehicle (P0020). 
As to claim 19: SHELTON and COFFEY remain as applied above and therefore read on the claimed wherein said step of moving said asphalt shingle through said screened tubular rotating equipment to a fiberglass output comprises the step of upwardly moving said asphalt shingle through said screened tubular rotating equipment to a fiberglass output (see the rejection of claim 13). 
As to claim 20: SHELTON and COFFEY remain as applied above. SHELTON, modified by COFFEY, further read on the claimed wherein said step of moving said asphalt shingle through said screened tubular rotating equipment to said fiberglass output is assisted by a plurality of rings in said screened tubular rotating equipment (paddles, 1404, P0111, Fig. 17 of SHELTON).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON et al. (US 2019/0256783; of record) in view of ARRIETA et al. (US 6,626,193; of record). SHELTON teaches the subject matter of claim 15 above under 35 USC 102. 
As to claim 24: SHELTON remains as applied above. SHELTON fails to disclose the claimed providing a spray system for said separated fiberglass exiting said fiberglass output of said screened  (Abstract, C1L66-C2L11, spraying machine). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the of SHELTON to include spray jets to clean the separated fiberglass taught by ARIETTA to economically separate the fiberglass and its other materials (C1L1-67). 
As to claim 25: SHELTON and ARRIETA remain as applied above. SHELTON, modified by ARRIETA, further read on the claimed step of washing separated shingle oil from said fiberglass with said spray system (Abstract, C1L66-C2L11, spraying machine of ARRIETA).
As to claim 26: SHELTON and ARRIETA remain as applied above. SHELTON, modified by ARRIETA, further read on the claimed providing a conveyor belt to transport said separated fiberglass from said fiberglass output to said spray system (P0179, conveyor 0602 of SHELTON).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON et al. (US 2019/0256783; of record) in view of BOLTON et al. (US 2013/0036714; of record). SHELTON teaches the subject matter of claim 28 above under 35 USC 102. 
As to claim 30: SHELTON remains as applied above. SHELTON generically discloses the separation of the components thereof (P0307 sand rich stream, P0407); though, SHELTON fails to disclose the claimed step of washing said separated asphalt shingle granules to remove said separated asphalt shingle oil from said separated asphalt shingle granules to provide oil free recyclable sand. 
However, in the same field of endeavor, petroleum-based waste recycling, BOLTON teaches a step of washing said separated asphalt shingle granules to remove said separated asphalt shingle oil from said separated asphalt shingle granules to provide said oil free recyclable sand (P0130, P0148, P0183).  
to explicitly include a washing step to permit the separation and recovery of the individual components (P0148).
As to claim 31: SHELTON and BOLTON remain as applied above. SHELTON, modified by BOLTON, further read on the claimed collecting water and said separated asphalt shingle oil from said washing step (P0148, separation of solvents of BOLTON); separating said separated asphalt shingle oil from said water (P0148, evaporating solvent of BOLTON); and recycling said separated asphalt shingle oil (P0148, recirculation of BOLTON).
As to claim 32: SHELTON and BOLTON remain as applied above. SHELTON, modified by BOLTON, fail to explicitly disclose the claimed wherein said step of washing said separated asphalt shingle granules to remove oil from said separated asphalt shingle granules comprises the step of washing said separated asphalt shingle granules to remove oil from said separated asphalt shingle granules in a trommel, BOLTON being silent on the type of vessel in which the dissolution and washing is performed. 
However, SHELTON teaches an embodiment in which the partially separated bitumen containing materials are put into an additional trommel (P0160, tumbler 404) which contains a solvent. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date on the invention to modify the method of SHELTON modified thus far, by performing this step in a trommel in order to aid dissolution (P0158-P0160).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Applicant argues that the SHELTON reference does not simultaneously separate an asphalt shingle into three components: a separated fiberglass, separated asphalt shingle granules, and separated asphalt . 
The Examiner respectfully disagrees. As discussed above, SHELTON discloses a method for separating bitumen-containing materials being a continuous process (P0050; Fig. 3); and while the separated components in SHELTON are obtained at different points in time, the process/method of separating the asphalt shingle into three components occurs simultaneously/continuously. Moreover, SHELTON discloses the bitumen-containing materials being separated to provide a plurality of product streams (e.g., a fiberglass rich stream) (P0300) and therefore does teach separating fiberglass from asphalt shingles. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743